STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

ASHLEY       HAYMAN          KWAN                                                         NO.     2022    CW    0390


VERSUS


BOARD       OF       SUPERVISORS        OF
LOUISIANA             STATE    UNIVERSITY
AND    AGRICULTURAL             AND                                                          JULY       05,    2022
MECHANICAL             COLLEGE




In    Re:             The    Board      of        Supervisors           of    Louisiana         State    University
                            Agricultural &                     Mechanical           College,       applying        for

                      supervisory                 writs,         19th        Judicial           District        Court,

                      Parish     of    East            Baton    Rouge,       No.    675, 444.




BEFORE:              McCLENDON,         WELCH,            AND    HESTER,       JJ.



        WRIT          DENIED.


                                                                JEW

                                                                CHH




        McClendon,              J.,     would            not    consider           the    writ    application          as

it    does       not    contain a transcript                       of    the       contradictory hearing on
relator'         s    motion          for        summary        judgment,           and     the   trial        court'   s

reasons          for        denying         the        motion     are        not    otherwise       evident       from
the    writ          application.                See    La.    Code   Civ.     P.    art.    966( C)(    4).




COURT       OF       APPEAL,     FIRST            CIRCUIT




                                            1/




       DEPUTY          CLERK     OF    COURT
                 FOR    THE    COURT